      Case 21-90035      Doc 14   Filed 03/02/21 Entered 03/02/21 19:06:33   Desc Main
                                      FLEUDRELIS HOSPITALITY
                                    Document      Page 1 of 1
                                         Profit Loss Statement
                                  January 1 through October 31, 2020


        REVENUE
          Room Revenue                                                       $ 525,711.86
          Pro shop Revenue                                                       2,536.00
          Miscellaneous Revenue                                                       -
        Total Revenue                                                          528,247.86

        EXPENSES
               Amortization                                                     72,046.67
               Bank Fee                                                            130.00
               Depreciation                                                    147,388.33
               Equipment Rental                                                       -
               Franchise Fee                                                    56,000.00
               Insurance                                                         7,218.00
               Interest Expense                                                152,500.00
               Miscellaneous                                                     1,551.00
               Payroll                                                         143,545.94
               Payroll Tax                                                       8,824.86
               Property Tax                                                     69,270.00
               Repair & Maintenance                                              2,200.00
               Supplies                                                          4,135.00
               Telephone                                                         5,250.00
               Utilities                                                        50,600.00
        TOTAL EXPENSES                                                         720,659.80

        Net Income                                                           $ (192,411.94)




FLEUDRELIS HOSPITALITY INC.                    Page 2
